Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of and claims priority to U.S. Application No. 16/545,640, filed August 20, 2019, now U.S. Patent No. 11,231,865, which is a continuation of and claims priority to U.S. Patent Application No. 15/852,228, filed on December 17, 2017, now U.S. Patent No. 10,430,109, which is a continuation of and claims priority to U.S. Patent Application No. 15/169,585 filed on May 31, 2016, now U.S. Patent No. 9,886,210, which claims benefit of under 35 USC 119(e) of U.S. Provisional Application No. 62/172,978, filed on June 9, 2015.        
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2022 and 6/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 17-24 are objected to because of the following informalities:  
In claim 17, lines 9-10; “execution of a transfer of a portion of a set of data from the first memory” should be changed to -- execution of a transfer of a portion of the set of data from the first memory--.
Claims 18-24 are objected since they are depended on claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the hardware-base processing node" in line 4  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-24 are rejected since they are depended on claim 17.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US patent No. 10,698,628 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-24 of instant application and claims 1-30 of US patent No. 10,698,628 B2 are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,886,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-24 of instant application and claims 1-24 of patent application are not sufficient to render the claim patentably distinct (the instant application is anticipated by Patent 9,886,210 B2) and therefore a terminal disclaimer is required.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,430,109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-24 of instant application and claims 1-24 of patent application are not sufficient to render the claim patentably distinct (the instant application is anticipated by Patent 10,430,109 B2) and therefore a terminal disclaimer is required.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,231,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-24 of instant application and claims 1-24 of patent application are not sufficient to render the claim patentably distinct (the instant application is similar to patent 11,231,865 B2) and therefore a terminal disclaimer is required.
 
the table below shows claim 1 of the instant application compares to the claims of the patents.
Patent 10,430,109 B2
Patent 9,886,210 B2
10,698,628 B2
Patent 11,231,865
Instant application 17/582416
A hardware-based processing node of an object memory fabric, the processing node comprising:
A hardware-based processing node of an object memory fabric, the processing node comprising:
A hardware-based processing node of an object memory fabric, the processing node comprising:
A hardware-based processing node of an object memory fabric, the processing node comprising:
A hardware-based processing node of an object memory fabric, the processing node comprising:
a memory module storing and managing one or more memory objects, the one or more memory objects each include at least a first memory and a second memory, wherein: each memory object is created natively within the memory module, and each memory object is accessed using a single memory reference instruction without Input/Output (I/O) instructions;
a memory module storing and managing one or more memory objects, the one or more memory objects each include at least a first memory and a second memory, wherein: each memory object is created natively within the memory module, and each memory object is accessed using a single memory reference instruction without Input/Output (I/O) instructions;
a memory module storing and managing one or more memory objects, the memory module comprising at least a Field Programmable Gate Array (FPGA), a first memory, and a second memory, wherein the first memory has a lower latency than the second memory, and wherein: each memory object is created natively within the memory module, each memory object is accessed using a single memory reference instruction without Input/Output (I/O) instructions,
 wherein a set of data is stored within the first memory of the memory module; 
wherein a set of data is stored within the first memory of the memory module;
a router comprising a hardware component communicatively coupled with the memory module and providing an interface between a processor and the first memory and the second memory of the memory module;
a router configured to interface between a processor on the memory module and the one or more memory objects



wherein a set of data is stored within the first memory of the memory module;
wherein a set of data is stored within the first memory of the memory module;
a first set of data of the one or more memory objects is stored within the first memory of the memory module and a second set of data of the one or more memory objects is stored within the second memory of the memory module, and



wherein the router includes a memory module object directory that indexes all memory objects or portions of memory objects within the object memory module; wherein the memory module object directory includes at least an object index tree (OIT) and a per object index tree (POIT);

a router comprising a hardware component communicatively coupled with a memory module comprising at least a first memory and a second memory storing one or more memory objects, the router providing an interface between a processor and the first memory and the second memory of the memory module; 
a router comprising a hardware component communicatively coupled with a memory module comprising at least a first memory and a second memory storing one or more memory objects, the router providing an interface between a processor and the first memory and the second memory of the memory module; wherein a set of data is stored within the first memory of the memory module;
wherein the memory module dynamically determines that at least a portion of the set of data will be transferred from the first memory to the second memory; and
wherein the memory module dynamically determines that at least a portion of the set of data will be transferred from the first memory to the second memory;
the FPGA of the memory module dynamically determines during execution of one or more applications on the hardware-based processing node at a hardware level of the memory module which of the first subset of data will be transferred to the second memory and
wherein the memory module dynamically determines that at least a portion of the set of data will be transferred from the first memory to the second memory; and
wherein the memory module dynamically determines that at least a portion of the set of data will be transferred from the first memory to the second memory; and
wherein the router maintains a memory module object directory that indexes all memory objects or portions of memory objects within the memory module, identifies the portion to be transferred based on the memory module object directory, and facilitates execution of the transfer of the portion of the set of data from the first memory, through the router, to the second memory.
wherein, in response to the determination that at least a portion of the set of data will be transferred from the first memory to the second memory, the router is configured to identify the portion to be transferred and to facilitate execution of the transfer.
dynamically determines during continued execution of the one or more applications which of the second subset of data will be transferred to the first memory based on access patterns associated with the object memory fabric.
 wherein the router maintains a memory module object directory that indexes all memory objects or portions of memory objects within the first memory and the second memory, identifies the portion to be transferred based on the memory module object directory, and facilitates execution of the transfer of the portion of the set of data from the first memory, through the router, to the second memory.
wherein the router maintains a memory module object directory that indexes memory objects and portions of memory objects stored within the first memory and the second memory, and facilitates execution of the transfer of the portion of the set of data from the first memory, through the router, to the second memory based at least in part on the memory module object directory.


           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-55355535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133